internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-152415-02 date date legend x ein partnership state property property property property property property property property property property property plr-152415-02 property property property property property property property property property property property property property property property property property property property property property property plr-152415-02 property property property property property property year date date dollar_figurex dollar_figurey dear this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling that x's rental income from its commercial rental properties and x’s interest_income from its lending business is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x was incorporated in year x plans to make an election to be treated as an s_corporation effective date x owns leases and manage sec_39 commercial properties property through property through x’s employees as well as through independent contractors x represents that it provides various services to its tenants services provided by x include but are not limited to the following maintaining exterior areas including policing of grounds window washing painting roofing and landscaping maintaining parking and driveway areas maintaining heating cooling lighting and electrical systems and providing janitorial services x also handles the usual marketing leasing and administrative functions involved in leasing and managing real_estate including tenant appeals and evictions seeking and screening potential tenants and negotiating leases plr-152415-02 in the fiscal_year ending date x received or accrued dollar_figurex in rents and paid_or_incurred dollar_figurey in relevant expenses other than depreciation x represents that it anticipates future amounts to be consistent with the income and expense amounts for prior periods prior to making its s election x plans to contribute property through property to partnership a state limited_partnership in exchange for a limited and general interest in partnership x will receive rental income from property through property through its interest in partnership x as part of its business also is engaged in a lending business currently x has two employees dedicated to servicing its borrowers providing consumer loans lines of credit and loans to affiliate companies x’s lending activities represent an ongoing regular and continuous source of revenue sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under this paragraph shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that passive_investment_income does not include gross_receipts that are directly derived in the ordinary course of a trade_or_business of i lending or financing ii dealing in property iii purchasing or discounting accounts receivables notes or installment_obligations or iv servicing mortgages sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or plr-152415-02 incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted we conclude that the rental income that x derives from property through property is not passive_investment_income as described in sec_1362 we also conclude that x’s interest_income derived from its lending activities will be gross_receipts directly derived in the ordinary course of a trade_or_business described in sec_1_1362-2 and will not be considered passive_investment_income under sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code specifically we express no opinion on whether x is a small_business_corporation eligible to make an s election further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of section sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours enclosures copy of this letter copy for sec_6110 purposes j thomas hines chief branch associate chief_counsel passthroughs and special industries
